J-A19002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

META ZHURAW,                                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

KIERNAN CHALONER,

                        Appellant                  No. 348 EDA 2016


            Appeal from the Order Entered December 22, 2015
           In the Court of Common Pleas of Philadelphia County
                   Civil Division at No(s): 1509-V-7823


BEFORE: BENDER, P.J.E., DUBOW, J., and MUSMANNO, J.

JUDGMENT ORDER BY BENDER, P.J.E.:            FILED SEPTEMBER 28, 2017

      Appellant, Kiernan Chaloner, appeals pro se from the trial court’s

December 22, 2015 order, which essentially reinstated a prior, final

Protection From Abuse (PFA) order that was entered on September 14,

2015. Because Appellant’s notice of appeal was untimely filed, we quash his

appeal.

      The trial court summarized the procedural history of this case, as

follows:

            On September 9, 2015, Meta Zhuraw (hereinafter,
      “Complainant”) filed a pro se ... [PFA] petition pursuant to the
      Pennsylvania Protection From Abuse Act, 23 Pa. C.S. §[]6101, et
      seq., seeking a PFA Order against her husband,…[Appellant]….
      The next day, September 10, 2015, Complainant was granted a
      Temporary PFA Order for “Protection Only-No Eviction” against
      Appellant by the undersigned, the Honorable Joel S. Johnson. A
      hearing on the petition was scheduled for September 14, 2015.
      At the hearing, Complainant … appeared pro se and Appellant
      appeared with counsel. Complainant and Appellant entered into
J-A19002-17


      an Agreement Without Admission which was approved as a Final
      Order by the undersigned. As such, no hearing was held. The
      Agreement was for a [three] (3) year Final PFA Order with
      Eviction (no contact) against Appellant, with an expiration date
      of September 13, 2018.         The Agreement was signed by
      Complainant, Appellant and his counsel[,] and the court. On
      October 22, 2015, a Petition to Modify the [F]inal PFA Order was
      filed by Appellant through his counsel. On December 2, 2015, a
      hearing on the Petition to Modify was held before the
      undersigned and [the Petition] was [d]ismissed [w]ithout
      [p]rejudice….

Trial Court Opinion, 3/2/17, at 1-2.      On December 22, 2015, the court

entered an order reinstating the final PFA order that was issued on

September 21, 2015. On February 1, 2016, Appellant filed a pro se notice of

appeal from the December 22, 2015 order.

      On February 22, 2016, Meta Zhuraw filed an application to quash

Appellant’s appeal, arguing that it was untimely filed.      On March 4, 2016,

this Court issued a per curiam order denying Zhuraw’s application to quash,

without prejudice to her right to reassert the issue before the merits panel.

Appellee has done so in her brief (and, even had she not, this Court may sua

sponte assess the timeliness of an appeal, as it implicates our jurisdiction,

see Commonwealth v. Capaldi, 112 A.3d 1242, 1244 (Pa. Super. 2015)

(“We lack jurisdiction to consider untimely appeals, and we may raise such

jurisdictional issues sua sponte.”) (citation omitted)).

      Our review of the record demonstrates that Appellant’s notice of

appeal was patently untimely, as it was filed 41 days after entry of the

December 22, 2015 order from which he appeals.             See Pa.R.A.P. 903(a)

(“Except as otherwise prescribed by this rule, the notice of appeal required


                                      -2-
J-A19002-17



by Rule 902 (manner of taking appeal) shall be filed within 30 days after the

entry of the order from which the appeal is taken.”). Appellant makes no

attempt to argue that we have jurisdiction to consider his claims, despite the

facial untimeliness of his notice of appeal. Consequently, we quash.     See

Capaldi, supra.

      Appeal quashed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2017




                                    -3-